Citation Nr: 1501630	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ear disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from October 24, 1967 to March 1, 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the RO in Hartford, Connecticut that denied service connection for a right ear disability, and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for bilateral hearing loss.

A hearing was held in June 2013 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board notes that in a September 1976 rating decision, the RO initially considered and denied the claim for service connection for bilateral hearing loss, and the Veteran did not appeal that decision.  In an unappealed June 1981 rating decision, the RO denied service connection for right ear hearing loss, and in an unappealed December 2010 rating decision, the RO denied service connection for a right ear condition to include right ear hearing loss.  

Ordinarily, this would mean that these prior decisions have become final and binding on him as to these issues based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen these claims before reconsidering them on their underlying merits.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).  However, since those prior decisions, the Veteran has submitted an additional relevant service treatment record dated in December 1967 that was not of record at the time of the prior rating decisions.

Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156(c) (2014).  Thus, the Board will reconsider these claims on their merits.

The issue of entitlement to service connection for tinnitus has been raised by the record at the June 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his pre-existing hearing loss was aggravated during service, and that he incurred a right ear injury and disability in a fall during service.

The evidence shows that bilateral hearing loss was noted upon the Veteran's service entrance examination.  His service treatment records (STRs) show that, on entrance examination in May 1967, audiometric testing revealed right ear decibel thresholds of 25, 10, 55, 55, and 60, and left ear decibel thresholds of 0, -5, 20, 40, and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The examiner indicated that his right ear hearing loss was a physical defect, and his physical profile (PULHES) included H-2, indicating a hearing defect.  As bilateral hearing loss was noted during his entrance examination, the presumption of soundness is rebutted as to this disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

If a pre-existing disorder is noted upon entry into service, as in this case, the Veteran cannot bring a claim for service connection for that disorder, only a claim for service-connected aggravation of that disorder.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Subsequent service treatment records reflect that marked hearing loss was noted, and several audiometric tests were conducted in December 1967.  On December 11, 1967, audiometric testing on revealed right ear decibel thresholds of 35, 35, 85, 90, and 90, and left ear decibel thresholds of 15, 10, 55, 60, and 65, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The Veteran underwent a medical board, and the examiner diagnosed bilateral neurosensory hearing loss, not incurred in the line of duty, existed prior to service.

In several written statements, the Veteran has asserted that he was hospitalized for a head or right ear injury for up to a week during his service at Fort Dix, and that the records of such inpatient treatment have not yet been obtained.  In November 1978, he said this was at "Wilson Army Hospital."  In a September 2010 claim, he said he fell and hit his right ear on the ice, and blood came out of his ear.  He said he was hospitalized for four or five days.

A review of the service treatment records reflects that his ears and hearing were examined in December 1967 at Walson Army Hospital, Fort Dix, but there are no records of inpatient treatment, and no records of an ear injury, although he was seen for right ear pain on December 1, 1967.  The Board finds that another attempt should be made to obtain any outstanding service treatment records, including any clinical records of inpatient treatment at Walson Army Hospital, Fort Dix.

The Board notes that the record shows that after service, the Veteran was severely injured in a motor vehicle accident in November 1975, and that he has reported receiving skull fractures in that accident.  See his statements dated in April 1978.

On VA ear, nose, and throat (ENT) examination in January 1990, the examiner diagnosed progressive bilateral sensorineural hearing loss, but did not provide a medical opinion regarding whether pre-existing bilateral hearing loss was aggravated during service.

VA medical records reflect diagnoses of hearing loss, otalgia, and otitis media.

In light of the above, the Board finds that a VA medical opinion is needed as to whether the Veteran's bilateral hearing loss, which preexisted his active service, was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  The examiner is asked to review the claims file and consider the STRs and the competent and credible statements by the Veteran as to continuous hearing loss symptoms since service.  The examiner should also provide a medical opinion as to whether any current right ear disability is related to service.

In his September 2010 claim, the Veteran reported that he was currently receiving disability benefits from the Social Security Administration (SSA).  As these SSA records are not on file and may be relevant to his claim, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that in a November 1979 statement, the Veteran reported that he was previously treated by Dr. A., in Norwalk, Connecticut, and by the company doctor at his former employer, Bridgeport Brass.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding service treatment records, including any clinical records of inpatient treatment at Walson Army Hospital, Fort Dix, in December 1967.

2.  Obtain copies of all additional records of any relevant VA or private treatment for hearing loss or an ear disability dated since service that are not already on file.  

In particular, with any necessary releases, the AOJ should attempt to obtain any relevant private medical records from Dr. A., in Norwalk, Connecticut, and from his prior employer, Bridgeport Brass.  

3.  Obtain from the SSA any records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

4.  Then schedule the Veteran for VA ENT and audiological examinations to determine the current nature and etiology of any right ear disability, and whether the Veteran's preexisting bilateral hearing loss was permanently aggravated by service.  The claims file must be provided to and reviewed by the examiner(s).  The examination is to include a review of the Veteran's history and current complaints, as well as any tests deemed as necessary.

(a) The examiner should be asked to provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the current bilateral hearing loss was aggravated by service. 

In this regard, the Board notes that the Veteran had preexisting bilateral hearing loss that was noted on service entrance examination in May 1967, and that his hearing was tested again in December 1967. 

(b) The examiner should be asked to provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current right ear disability was incurred in or aggravated by service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






